Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 1 of 8 Page ID #:506




 1
                                                                                                        O
 2
 3
 4
 5
 6
 7
 8                          United States District Court
 9                          Central District of California
10
11   LORENZO RIVERA,                                        Case No. 2:19-cv-05050-ODW(KSx)
12                         Plaintiff,
13          v.                           ORDER DENYING MOTION TO
                                         DISMISS FIRST AMENDED
14   MARRIOTT INTERNATIONAL, INC. et al. COMPLAINT OR IN THE
15                Defendants.            ALTERNATIVE, STRIKE CLASS
                                         ALLEGATIONS [25]
16
17                                        I.    INTRODUCTION
18          On April 24, 2019, Plaintiff Lorenzo Rivera (“Rivera”) filed this putative class
19   action in Los Angeles Superior Court against Marriot International, Inc. (“MII”) and
20   other Doe Defendants. (Notice of Removal (“Removal”) Ex. A (“Compl.”), ECF No.
21   1-1.) On June 10, 2019, MII removed the action pursuant to the Class Action Fairness
22   Act, 28 U.S.C. § 1332(d) (“CAFA”). (Removal 1, ECF No. 1.) Rivera filed an
23   amended Complaint on December 16, 2019.                     (First Am. Compl. for Damages
24   (“FAC”), ECF No. 24.) MII now moves to dismiss or, in the alternative, strike
25   Rivera’s class allegations. (Mot. to Dismiss or Strike Class Allegations (“Mot.”),
26   ECF No. 25.) For the reasons that follow, the Court DENIES MII’s Motion.1
27
     1
28    After carefully considering the papers filed in support of and in opposition to the Motion, the Court
     deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-15.
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 2 of 8 Page ID #:507




 1                            II.      FACTUAL BACKGROUND
 2         MII, a Delaware corporation with its principal office in Maryland, operates
 3   hotels and resorts throughout California. (FAC ¶ 10.) Rivera worked as a dishwasher
 4   at MII’s Marina Del Rey hotel from approximately August 2017 to October 2018.
 5   (FAC ¶¶ 7–8.)
 6         Rivera brings this class action on behalf of himself and the putative class he
 7   seeks to represent (collectively the “Class”). The Class consists of “all non-exempt
 8   employees, including, but not limited to, dishwashers, cooks, runners, bartenders,
 9   servers, cashiers, other food and beverage staff, housekeeping staff, front desk staff,
10   maintenance staff, and guest service representatives currently and/or formerly
11   employed by Defendant[s] . . . during the Class Period.” (FAC ¶ 1.) Rivera alleges
12   eight causes of action against Defendants: (1) Failure to Pay Wages; (2) Failure to
13   Provide Meal Periods; (3) Failure to Authorize or Permit Rest Periods; (4) Failure to
14   Pay Wages Due at Separation of Employment; (5) Failure to Provide Accurate Wage
15   Statements and Failure to Issue and Maintain Records; (6) Failure to Indemnify for
16   Expenditures or Losses in Discharge of Duties; (7) Unfair Business Practices; and (8)
17   Penalties Under the Private Attorneys General Act. (FAC ¶¶ 2, 38–107.)
18                                  III.   LEGAL STANDARD
19   A. Motion to Dismiss
20         Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable legal
21   theory or the absence of sufficient facts alleged under a cognizable legal theory.”
22   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “To survive a
23   motion to dismiss . . . under Rule 12(b)(6), a complaint generally must satisfy only the
24   minimal notice pleading requirements of Rule 8(a)(2)”—a short and plain statement of
25   the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003); see also Fed. R. Civ. P.
26   8(a)(2). The “[f]actual allegations must be enough to raise a right to relief above the
27   speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
28   “complaint must contain sufficient factual matter, accepted as true, to state a claim to




                                                2
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 3 of 8 Page ID #:508




 1   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 2   (internal quotation marks omitted). “A pleading that offers ‘labels and conclusions’ or
 3   ‘a formulaic recitation of the elements of a cause of action will not do.’” Id. (citing
 4   Twombly, 550 U.S. at 555).
 5          Whether a complaint satisfies the plausibility standard is “a context-specific
 6   task that requires the reviewing court to draw on its judicial experience and common
 7   sense.” Id. at 679. A court is generally limited to the pleadings and must construe
 8   “[a]ll factual allegations set forth in the complaint . . . as true and . . . in the light most
 9   favorable to [the plaintiff].” Lee v. City of L.A., 250 F.3d 668, 688 (9th Cir. 2001)
10   (internal quotation marks omitted). But a court need not blindly accept conclusory
11   allegations, unwarranted deductions of fact, or unreasonable inferences. Sprewell v.
12   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
13   B. Motion to Strike
14          Federal Rule of Civil Procedure 12(f) provides that “[t]he court may strike from
15   a pleading an insufficient defense or any redundant, immaterial, impertinent, or
16   scandalous matter.” The decision whether to grant a motion to strike is made at the
17   court’s discretion. See Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1528 (9th Cir. 1993),
18   rev’d on other grounds, 510 U.S. 517 (1994). In using its discretion, the court must
19   view the pleadings in the light most favorable to the non-moving party.                 In re
20   2TheMart.com Sec. Litig., 114 F. Supp. 2d 955, 965 (C.D. Cal. 2000).
21          Courts may grant a motion to strike “to avoid the expenditure of time and
22   money that must arise from litigating spurious issues by dispensing with those issues
23   prior to trial . . . .” Whitlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir.
24   2010) (quoting Fantasy, 984 F.2d at 1527). Courts may also grant such a motion in
25   order to streamline the resolution of the action and focus the jury’s attention on the
26   real issues in the case. See Fantasy, 984 F.2d at 1528. Yet, motions to strike are
27   generally disfavored due to the limited role that pleadings play in federal practice, and
28




                                                    3
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 4 of 8 Page ID #:509




 1   because they are often used as a delaying tactic. Cal. Dep’t of Toxic Substances
 2   Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002).
 3                                        IV.     DISCUSSION
 4   A. Rivera’s Opposition
 5          As a preliminary matter, MII argues the Court should not consider Rivera’s
 6   Opposition because it was filed eight days late. (See Reply in Support of Motion to
 7   Dismiss (“Reply”) 2–3, ECF No. 28.) Rivera’s counsel acknowledges this delay and
 8   blames it on “clerical error” resulting in improper calendaring of the deadline. (See
 9   Declaration of Alex Perez in Support of Plaintiff’s Opposition ¶ 8, ECF No. 27.)2
10          Rule 6(b)(1)(B) provides that the court may, for good cause, extend the time for
11   a party to act “if the party failed to act because of excusable neglect.” “[L]ike all the
12   Federal Rules of Civil Procedure, [Rule 6(b) is] to be liberally construed to effectuate
13   the general purpose of seeing that cases are tried on the merits.” Ahanchian v. Xenon
14   Pictures, Inc., 624 F.3d 1253, 1258–59 (9th Cir. 2010) (internal quotation marks
15   omitted).
16          Given the importance of the relief that MII is seeking—dismissal or striking of
17   Rivera’s class allegations without leave to amend—and Plaintiff’s counsel
18   explanation, the Court will consider the untimely Opposition. MII does not argue that
19   it was prejudiced by the delay; indeed, it could have requested an extension of time to
20   file its Reply but did not.          Further, the delay did not significantly impact the
21   management of this case and there is no evidence of bad faith. See Pioneer Inv. Servs.
22   Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993) (discussing
23   circumstances to consider when evaluating excusable neglect, including “the danger
24   2
       MII objects to counsel’s explanation on two grounds. First, MII argues that counsel failed to file a
25   motion to extend time under Rule 6(b)(1)(B). (See Objections to the Decl. of Alex Perez (“MII
     Objections”) 6–7, ECF No. 28-2.) Second, MII argues that counsel’s statement lacks foundation.
26   (See id. 7.) MII’s objections are OVERRULED. Although counsel could have been clearer, the
27   Court construes his apology and explanation for the delay as a motion for extension of time under
     Rule 6(b). Moreover, counsel did in fact assert personal knowledge of the clerical error, which the
28   Court has no reason to second-guess given his status as an associate of his firm and attorney of
     record filing the Opposition in question. (See Perez Decl. ¶ 2.)



                                                       4
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 5 of 8 Page ID #:510




 1   of prejudice,” the length of the delay and impact on proceedings, “the reason for the
 2   delay . . . and whether the movant acted in good faith”); Briones v. Riviera Hotel &
 3   Casino, 116 F.3d 379, 381 (9th Cir. 1997) (noting that the Pioneer analysis of
 4   excusable neglect is applicable to requests under Rule 6(b)).
 5          Nevertheless, exactly because of the importance of this Motion to Plaintiff’s
 6   case, the Court finds it troubling that counsel would neglect to file his Opposition for
 7   over a week. Plaintiff’s counsel is on notice that the Court will not tolerate future
 8   violations of its rules.
 9   B. Application of Rule 8 and Rule 12(f) to Class Allegations
10          MII moves to dismiss or strike Rivera’s class allegations for failure to plead
11   with specificity. (See Mot. 12, 16 n.5.) MII argues that Rivera failed to adequately
12   plead commonality and typicality as part of his state-wide and location-wide class
13   allegations. (See Mot. 12–15.) Specifically, MII contends that Rivera must explain
14   the basis for his belief that the allegedly unlawful practices are uniform across MII’s
15   hotels; demonstrate that he is similarly situated to his putative Class members; and
16   assert factual allegations identifying other hotels and explaining how each alleged
17   violation manifested at those locations. (See Mot. 13–14.) Rivera responds that he
18   has plausibly alleged that he is similarly situated to the putative Class he seeks to
19   represent and that MII’s employment policies and practices were uniform across its
20   hotels. (See Opp’n to Mot. (“Opp’n”) 3, ECF No. 26.)
21          The Court rejects MII’s arguments for several reasons. First, although some
22   courts have granted motions to strike class allegations under Rule 12(f), “it is in fact
23   rare to do so in advance of a motion for class certification.” Cholakyan v. Mercedes-
24   Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011) (collecting cases).
25   Courts are hesitant to strike class allegations before the parties have had an
26   opportunity to develop the factual record and go through the class certification
27   process. See, e.g., Rennick v. NPAS Sols., LLC, No. CV 19-02495-ODW (KSx), 2020
28   WL 244170, at *2 (C.D. Cal. Jan. 16, 2020) (citing cases).




                                                5
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 6 of 8 Page ID #:511




 1         Here, the Court has not issued a Scheduling Order and presumably, no
 2   discovery has taken place.     Thus, the Court cannot conclude that there are no
 3   circumstances under which the proposed Class could proceed. See In re Wal-mart
 4   Stores, Inc. Wage & Hour Litig., 505 F. Supp. 2d 609, 615–16 (N.D. Cal. 2007)
 5   (declining to rule on defendant’s motion to dismiss or strike class allegations at the
 6   pleadings stage because, even though “plaintiffs’ class definitions are suspicious and
 7   may in fact be improper, plaintiffs should at least be given the opportunity to make the
 8   case for certification based on appropriate discovery.”)
 9         Second, the Court is not persuaded by MII’s Rule 8 argument. MII argues that
10   at the pleading stage, “a plaintiff must include specific factual allegations that [Rule
11   23’s] class action requirements are satisfied.” (Mot. 11 (citing several California
12   federal cases).) According to MII, Rivera must also “allege facts that would plausibly
13   suggest that members of the putative class are subjected to the same offending
14   policies.” (See Mot. 12 (quoting Mendez v. J.H. Heinz Co., No. CV 12-05652-GHK
15   (DTBx), 2012 WL 12888526, at *4 (C.D. Cal. Nov. 13, 2012)).) Nevertheless, the
16   Ninth Circuit has yet to adopt MII’s theory of class action pleading, and other courts
17   have expressly disagreed with its reasoning. See, e.g., Morrelli v. Corizon Health,
18   Inc., No. CV 18-01395-LJO (SABx), 2019 WL 918210, at *13 (E.D. Cal. Feb. 25,
19   2019) (“The Rule 8 pleading standard has not been held to govern class certification
20   allegations made under Rule 23.”); Meyer v. Nat’l Tenant Network, Inc., 10 F. Supp.
21   3d 1096, 1104 (N.D. Cal. 2014) (citing cases in support of proposition that class
22   allegations “are more appropriately addressed through Rule 23 for procedural
23   reasons”).
24         Here, the Court agrees with the reasoning of the Morrelli court. There, the
25   court denied defendant’s motion, finding it “inappropriate . . . to dismiss the class
26   allegations under either Rule 12(b)(6) or strike them under Rule 12(f).” 2019 WL
27   918210, at *13. The court reasoned that “[b]ecause class actions are procedural
28   devices and not claims for relief under Rule 8, it is incongruent to impose a Rule 8




                                                6
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 7 of 8 Page ID #:512




 1   pleading standard to the elements of class certification such as commonality and
 2   typicality.” Id. The court also distinguished some of the same cases that MII cites
 3   here, finding that they address situations where the named plaintiffs’ individual claims
 4   did not meet the Rule 8 pleading standard.                 See id. (citing Ortiz v. Sodexho
 5   Operations, LLC, No. CV 10-04158-R (RCx), 2010 WL 11552888 (C.D. Cal. Aug.
 6   12, 2010) & Deleon v. Time Warner Cable LLC, No. CV 09-02438-AG (RNBx), 2009
 7   WL 9426145 (C.D. Cal. July 17, 2009)). Unlike the defendants in Ortiz and Deleon,
 8   MII does not argue that Rivera’s individual allegations are insufficient to serve as the
 9   backbone of his class claims. Thus, at this stage in the litigation, the Court declines to
10   conclude that there are no circumstances under which the proposed Class could
11   proceed.
12   C. Rivera’s Second Amended Complaint3
13          As to the class claims, Rivera asks the Court for leave to amend his FAC to add
14   more specific allegations that MII maintained common employment practices
15   throughout California as evidenced by its employee handbook. (See Opp’n 6–7;
16   Proposed Second Amended Complaint ¶¶ 17–18, ECF No. 27.) The Court agrees that
17   these new allegations would clarify Rivera’s claims as to the uniformity of MII’s
18   state-wide and location-wide employment practices and address MII’s concerns of a
19   completely unwarranted fishing expedition. See Morrelli, 2019 WL 918210, at *13–
20   14 (drawing a reasonable inference from plaintiff’s class allegations that “the Rule 23
21   commonality and typicality requirements can be met, which is sufficient to ameliorate
22   concerns about potential discovery fishing expeditions”). Because the Court does not
23   find bad faith, undue delay, prejudice, or futility in Rivera’s proposed amendments,
24   the Court GRANTS Rivera leave to file the proposed second amended complaint. See
25
     3
       MII objects to consideration of the proposed second amended complaint, arguing that, on a motion
26   to dismiss, the Court must limit its inquiry to the complaint itself. (See MII Objections 5–6 (citing
27   Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925 (9th Cir. 2001)).) Here, however,
     the Court is not looking to the proposed second amended complaint in determining the propriety of
28   dismissal. The Court already determined that dismissal of the class allegations under Rule 8 is
     inappropriate. For this reason, MII’s objections are OVERRULED.



                                                      7
Case 2:19-cv-05050-ODW-KS Document 30 Filed 04/23/20 Page 8 of 8 Page ID #:513




 1   Pepsi-Cola Metro. Bottling Co. v. Ins. Co. of N. Am., Inc., No. CV 10-02696-SVW
 2   (MANx), 2010 WL 11549719, at *1 (C.D. Cal. Nov. 18, 2010); Fed. R. Civ. P.
 3   15(a)(2) (“The court should freely give leave [to amend] when justice so requires.”).
 4                                   V.    CONCLUSION
 5         MII’s arguments are more properly resolved on a motion for class certification
 6   after the Parties have had an opportunity to develop a factual record. Thus, the Court
 7   DENIES MII’s Motion to Dismiss. (ECF No. 25.) Rivera shall file and serve the
 8   proposed second amended complaint within seven days from the date of this Order.
 9
10         IT IS SO ORDERED.
11
12         April 23, 2020
13
14                                ____________________________________
15                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                8
